EXHIBIT 10.24

 

August 13, 2012

 

Erwin Eichmann

 

Dear Erwin,

 

Provided you commence employment on a mutually agreed upon date in September 4,
2012, TheStreet, Inc. (the “Company”) is happy to provide you with a one-time
sign-on bonus in the amount of $16,104 (the “Sign-on Bonus”).

 

In the event that your employment is terminated for Cause, or if you voluntarily
resign from the Company before one (1) year has passed from the date you
commenced employment with the Company, you will be obligated to reimburse the
Company for the Sign-on Bonus. For purposes of this Letter, “Cause” shall be
determined by the Company in the exercise of its good faith judgment, in
accordance with the following guidelines: (i) your willful misconduct or gross
negligence in the performance of your obligations, duties and responsibilities
of your position with the Company (including those as an employee of the Company
set forth in the Company’s Code of Business Conduct and Ethics dated June 1,
2006, as same may be amended from time to time provided such amendment affects
all executive officers of the Company), (ii) your dishonesty or
misappropriation, in either case that is willful and material, relating to the
Company or any of its funds, properties, or other assets, (iii) your inexcusable
repeated or prolonged absence from work (other than as a result of, or in
connection with, a Disability), (iv) any unauthorized disclosure by you of
Confidential Information or proprietary information of the Company in violation
of Section 12(d) which is reasonably likely to result in material harm to the
Company, (v) your conviction of a felony (including entry of a guilty or nolo
contender plea) involving fraud, dishonesty, or moral turpitude, (vi) a
violation of federal or state securities laws, or (vii) the failure by you to
attempt to perform faithfully the duties and responsibilities of your position
with the Company, or other material breach by you of this Letter, provided any
such failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and
(vii) is not cured, to the extent cure is possible, by you within thirty (30)
days after written notice thereof from the Company to you; provided, however,
that no failure or breach described in clauses (i), (ii), (iii), (iv), (vi) and
(vii) shall constitute Cause unless (x) the Company first gives you written
notice of its intention to terminate your employment for Cause and the grounds
of such termination no fewer than ten (10) days prior to the date of
termination; and (y) you are provided an opportunity to appear before the Board,
with or without legal representation at your election to present arguments on
your own behalf; and (z) if you elect to so appear, such failure or breach is
not cured, to the extent cure is possible, within thirty (30) days after written
notice from the Company to you that, following such appearance, the Company has
determined in good faith that Cause exists and has not, following the initial
notice from the Company, been cured; provided further, however, that
notwithstanding anything to the contrary in this Letter and subject to the other
terms of this proviso, the Company may take any and all actions, including
without limitation suspension (but not without pay), it deems appropriate with
respect to you and your duties at the Company pending such appearance and
subsequent to such appearance during which such failure or breach has not been
cured. No act or failure to act on your part will be considered “willful” unless
done, or omitted to be done, by you not in good faith and without reasonable
belief that your action or omission was in the best interests of the Company.
For purposes of this Letter,

 

14 Wall Street      15th Floor      NY, NY 10005       T 212 321 5000     
www.thestreet.com

 



“Disability” shall mean physical or mental incapacity of a nature which prevents
you, in the good faith judgment of the Committee, from performing the duties and
responsibilities of your position with the Company for a period of ninety (90)
consecutive days or one hundred and fifty (150) days during any year, with each
year under this Letter commencing on each anniversary of the date hereof.

 

By accepting the Sign-on Bonus, you hereby authorize TheStreet to immediately
offset against and reduce any amounts otherwise due to you by the Company for
any amounts in respect of the obligation to repay the Sign-on Bonus, consistent
with any federal, state or local laws.

 

Sincerely,

 

/s/ Elisabeth DeMarse   Elisabeth DeMarse   Chair, President & CEO      

ACCEPTED AND AGREED



    /s/ Erwin Eichmann   Erwin Eichmann  

 

14 Wall Street      15th Floor      NY, NY 10005       T 212 321 5000     
www.thestreet.com



 